
	

114 HR 4325 : Unifying Small Business Terminology Act of 2016
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4325
		IN THE SENATE OF THE UNITED STATES
		April 20, 2016Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to modify the anticipated value of certain contracts reserved
			 exclusively for small business concerns.
	
	
 1.Short titleThis Act may be cited as the Unifying Small Business Terminology Act of 2016. 2.Modification of the anticipated value of certain contracts reserved exclusively for small business concerns (a)In generalSection 15(j)(1) of the Small Business Act (15 U.S.C. 644(j)(1)) is amended by striking greater than $2,500 but not greater than $100,000 and inserting greater than the micro-purchase threshold defined in section 1902(a) of title 41, United States Code, but not greater than the simplified acquisition threshold.
 (b)Technical amendmentSection 3(m) of the Small Business Act (15 U.S.C. 632(m)) is amended to read as follows:  (m)Simplified acquisition thresholdIn this Act, the term simplified acquisition threshold has the meaning given such term in section 134 of title 41, United States Code..
			
	Passed the House of Representatives April 19, 2016.Karen L. Haas,Clerk
